Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 23, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143647                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  DALE R. CLANCY,                                                                                          Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143647
                                                                    COA: 300926
                                                                    WCAC: 07-000190
  MILLENNIUM PAINTING COMPANY and
  LIBERTY MUTUAL INSURANCE COMPANY,
           Defendants-Appellants,
  and
  BASIC PAINTING, INC., and ACCIDENT
  FUND INSURANCE COMPANY OF
  AMERICA; RCO ENGINEERING, INC., and
  SAFECO INSURANCE COMPANY OF
  AMERICA; and SJS, d/b/a MILLENNIUM
  INDUSTRIAL SERVICES,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 19, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REVERSE that portion of the decision of the Workers’
  Compensation Appellate Commission (WCAC) finding Millennium Painting Company
  and Liberty Mutual Insurance Company liable for payment of benefits for the reasons
  stated in the WCAC dissenting opinion, and we REMAND this case to the Michigan
  Compensation Appellate Commission, as successor to the Workers’ Compensation
  Appellate Commission, for entry of an order requiring payment of the plaintiff’s benefits
  from RCO Engineering, Inc., and Safeco Insurance Company of America based on a July
  28, 2001 date of injury. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 23, 2011                   _________________________________________
           t1116                                                               Clerk